DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 03/18/2019.
Claims 1-20 are pending for consideration.

Claim Objections
Claims 3 and 18 are objected to because of the following informalities:
	Claim 3 recites a limitation “compromising”.  It should be “comprising”.
	Claim 18 recites “The one or more non-transitory computer readable media of claim 15, further comprising”. It should be “The one or more non-transitory computer readable media of claim 15, wherein the operations further comprising”.

	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic et al. (US 10496666 B1, hereinafter Kurtic) in view of Milton et al. (US 20170039242 A1, hereinafter Milton).
	Regarding claim 1, Kurtic teaches a method comprising:
	determining, by one or more processors (abstract a processor identifies structured information in log data; col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), that a file includes a path (abstract, structured information is transformed; col. 6 lines 4-16, the “payload” is the raw data provided to the collector, one example of a payload is an entry in a firewall log indicating that a computer having a particular source IP address and port attempted to access a particular destination IP address and port at a particular time. Another example of a payload is an entry in a log file indicating that a particular security badge was used to access a particular door at a particular time. Yet another example of a payload is a log from a software application indicating that a particular event took place at a particular time; col. 17 lines 14-67, col. 18 lines 1-7; event data, is collected; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed);
	selecting, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a component of the path (col. 17 lines 14-67, col. 18 lines 1-7, configure collector 1502 to obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed, with characters such as “I” and “.” serving as delimiters; col. 18 lines 25-55; the portion of the email address appearing before the “@” sign can be transformed using a first cipher, while the portion of the email address appearing after the “@” sign can be transformed using a different cipher);
	generating, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a [transform value] ([Examiner remark: the crossed over text is disclosed below]; col. 17 lines 14-67, col. 18 lines 1-7, IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal ;
	determining, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), that the [transformed value] ([Examiner remark: the crossed over text is disclosed below]; col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, the map can include instructions such as would be usable to transform the data illustrated in FIGS. 16A and 16B and could also be used to perform other transformations, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,” or that “10.10” (e.g. in an IP address of 10.10.1.1) should be rewritten as “x.12.”);
	adding, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), the [transformed value] (col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given ; and
	sending, by the one or more processors (col. 2 lines 8-25, the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), a modified file comprising the modified path to a server (abstract The transformed raw data is sent to a remote analysis engine; col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102).	Kurtic teaches the aforementioned limitations of the claimed invention including using obfuscation and data transformation technique of path component data using a mapping between the data and transformed data using a processor (see discussion above).  However, Kurtic does not explicitly disclose that the mapping is using hash operation, an index associated with a hash is used in the transformed data and	determining, by the one or more processors, an index associated with the hash.
	On the other hand, Milton teaches a mapping using a hash operation to produce an index (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index 
	determining, an index associated with a hash (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: the index is also the output of the hash function, which is a hash.  As a result, it is associated with the hash]);	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Milton, which teaches of a mapping between a hash index and a name space identifier into the teaching of Kurtic who teaches using a mapping to transform path data to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Milton’s teaching would help providing a working method (Milton, hashing and a mapping) that Kurtic discloses (Kurtic col. 18 lines 8-24, transformed using a first cipher) and improve performance (Milton ¶121). In addition, both of the references (Milton and Kurtic) teach features that are directed to analogous art, such as, mapping of path data between an internal system and external system (see Milton ¶120 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between both of the references highly suggests an expectation of success when combined.	Regarding claim 6, Kurtic in view of Milton teaches the method of claim 1, wherein:
	a particular component of the path has a corresponding [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 17 lines 54-67, internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address); and
	the corresponding [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple,” that “192.168” should be rewritten as “593.459,”).	Kurtic does not explicitly disclose the transformed value and its entry are index and hash respectively.  On the other hand, Milton teaches transformed value is an output of a hash and the output is an index in an array (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).	The same rationale and motivation for modifying Kurtic’s teaching using Milton’s teaching in claim 1 is applies here.
	Regarding claim 7, Kurtic in view of Milton teaches the method of claim 1, wherein the modified path comprises an array of [modified values] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 17 lines .	Kurtic teaches an array of modified values, but Kurtic does not explicitly disclose the modified values as indexes.	On the other hand, Milton teaches the modified values as indexes (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).
	The same rationale and motivation for modifying Kurtic’s teaching using Milton’s teaching in claim 1 is applied here.

	Regarding claims 8 and 15, the claims recite limitations that are essentially the same as that of claim 1, respectively.  The claims 8 and 15 are rejected for the same reason as that of claim 1, respectively.

	Regarding claim 10, Kurtic in view of Milton teaches the computing device of claim 8, wherein:
	the file comprises an event log generated based on determining that a particular event occurred on the computing device (Kurtic col. 2 lines 42-48, FIG. 1 illustrates an environment in which data, including event data, is collected and analyzed, firewall log indicating that a computer having a particular source IP address and port attempted to access a particular destination IP address and port at a particular time. Another example of a payload is an entry in a log file indicating that a particular security badge was used to access a particular door at a particular time. Yet another example of a payload is a log from a software application indicating that a particular event took place at a particular time; col. 17 lines 14-67, col. 18 lines 1-7; event data, is collected).

	Regarding claim 12, Kurtic in view of Milton teaches the computing device of claim 8 (see discussion above), wherein the modified file further comprises (Kurtic abstract The transformed raw data is sent to a remote analysis engine; Kurtic col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102):
	information to identify the computing device, the information comprising at least one of a system name, a system identifier, a serial number, a service tag, or an internet protocol (IP) address (Kurtic col. 17 lines 54-67, internal IP addresses .

	Regarding claims 14 and 20, the claims recite limitations that are essentially the same as that of claim 6, respectively.  The claims 14 and 20 are rejected for the same reason as that of claim 6, respectively.
	Regarding claim 16, the claim recites limitations that are essentially the same as that of claim 10.  The claim 16 is rejected for the same reason as that of claim 10.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Choh (US 20190087506 A1, hereinafter Choh).
	Regarding claim 2, Kurtic in view of Milton teaches the method of claim 1 (see discussion above), further comprising:
	selecting a second component of the path (Kurtic col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given segment will be transformed in the same way across multiple lines and messages, thus preserving structure. For both “joe.smith” and “joe.jones,” the “joe” portion becomes “wbr.” Similarly, for both “joe.smith” and “bob.smith,” the “smith” portion becomes “fzvgu.” Finally, the domain portion for employees of Acme will be transformed the same way, with “acme.com” becoming “npzr.pbz.”; Kurtic col. 18 lines 25-55; the portion of the portion of the email address appearing after the “@” sign can be transformed using a different cipher; Kurtic col. 17 lines 14-67, col. 18 lines 1-7, configure collector 1502 to obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102; internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; Hostnames and URLs can similarly be transformed, with characters such as “I” and “.” serving as delimiters);
	generating a second [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; Kurtic col. 18 lines 25-55; the portion of the email address appearing after the “@” sign can be transformed using a different cipher; Kurtic col. 17 lines 14-67, col. 18 lines 1-7, … Hostnames and URLs can similarly be transformed);
	adding the second [transformed value] ([Examiner remark: the crossed over text is taught by Milton below]; col. 18 lines 8-24, email addresses (1606) are obfuscated (1608) by applying the rot13 substitution cipher. Thus, “joe” becomes “wbr.” As with the example shown in FIG. 16A, the same value in a given segment will be transformed in the same way across multiple lines and messages, thus preserving structure. For both “joe.smith” and “joe.jones,” the “joe” portion becomes “wbr.” Similarly, for both “joe.smith” and “bob.smith,” the “smith” portion becomes “fzvgu.” Finally, the domain portion for employees of Acme will be transformed the same way, with “acme.com” becoming “npzr.pbz.”).
obfuscation map. The map can include instructions such as would be usable to transform the data illustrated in FIGS. 16A and 16B and could also be used to perform other transformations, such as by including a dictionary explicitly stating that “acme” should be rewritten as “apple”), Kurtic does not explicitly disclose generating a second hash corresponding to the second component; adding the second index to the modified path; and 	creating a second index;	associating the second index with the second hash;	On the other hand, Milton teaches:	creating a second index (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array, that is paired with a value, in the form of a collection of internal-namespace device identifiers mapped to the index);
	a mapping using a hash operation to produce an index value a path value and associating the second index with the second hash  (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array, that is paired with a value, in the form of a collection of internal-namespace 
	One of ordinary skilled would be motivated to do so as incorporating Milton’s teaching would help providing a working method (Milton, hashing and a mapping) that Kurtic discloses (Kurtic col. 18 lines 8-24, transformed using a first cipher) and improve performance (Milton ¶121). In addition, both of the references (Milton and Kurtic) teach features that are directed to analogous art, such as, mapping of path data between an internal system and external system (see Milton ¶120 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between both of the references highly suggests an expectation of success when combined	Kurtic in view of Milton does not explicitly disclose:
determining that the second hash is excluded from the dictionary;
adding the second index and the second hash to the dictionary.
On the other hand, Choh teaches:
	determining that the second hash is excluded from the dictionary (Choh ¶14 determining that a bucket for the first hash does not exist in the hash map of patterns based on a plurality of hashes indexed on the hash map of patterns; Choh ¶68, various components of the URL 250 may be parsed by the address parser 210. The hash calculator 215 may then calculate a hash value from at least one of the components parsed from the URL 250. Using the URL 250 parsed into various components, the create a new pattern entry. The new pattern entry may be added by the pattern indexer 225 to the hash map 270 using the calculated hash value; see also fig. 2 of Choh);
	adding the second index and the second hash to the dictionary (Choh ¶14, adding the pattern into the hash map of patterns may include inserting, responsive to determining that the bucket for the first hash does not exist, the bucket indexed by the first hash into the hash map of patterns; Choh ¶68, various components of the URL 250 may be parsed by the address parser 210. The hash calculator 215 may then calculate a hash value from at least one of the components parsed from the URL 250. Using the URL 250 parsed into various components, the pattern generator 220 may create a new pattern entry. The new pattern entry may be added by the pattern indexer 225 to the hash map 270 using the calculated hash value; see also fig. 2 of Choh).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Choh, which teaches of adding a new entry indexed by a hash into a hash map into the teaching of Kurtic in view of Milton to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Choh’s teaching would help providing details on how to insert new entry into the map that both Kurtic and Milton teaches but does not provide the details. In addition, both of the references (Choh and Kurtic) teach features that are directed to analogous art, such as, mapping of path components (see Choh fig. 2 and respective paragraphs ¶66-¶89 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between 
	Regarding claim 9, the claim recites limitations that are essentially the same as that of claim 2.  The claim 9 is rejected for the same reason as that of claim 2.

Claims 3-4, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Bernard et al. (US 20120016695 A1, hereinafter Bernard).	Regarding claim 3, Kurtic in view of Milton teaches the method of claim 1 (see discussion above), wherein generating the hash corresponding to the component (Kurtic col. 17 lines 14-67, col. 18 lines 1-7, IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address; the same value in the same subnet will be transformed the same way across multiple lines (and messages); Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: this limitation is recited in claim 1 and already rejected by Kurtic in view of Milton, see discussion for claim 1 for more information]) comprises:
	generating the hash using a hash function (Milton ¶120, the hash value may be the output of a hash function).	The rationale and motivation for modifying Kurtic with Milton’s teaching is the same as that discussed in claim 1.
a salt compromising a randomly generated number.
On the other hand, Bernard teaches generating hash comprises:
	a salt compromising a randomly generated number (¶57, use a one-way hash function to hash all the names of policyholders, may further store a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed; [Examiner note: the salt being numeric or string would work as well since the value to be hashed is a text value.  As a result, the concatenating of the salt and the text value is a text value]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to generate hash by including a randomized value as salt into the teaching of Kurtic in view of Milton to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.

the method of claim 3 (see discussion above).	Athough Kurtic teaches sending the modified file to a server and the mapping used for obfuscation, Kurtic does not explicitly teach:
the dictionary; and
the hash function.
	On the other hand, Milton teaches the dictionary (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output value]); and	the hash function (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array)	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Milton, which teaches of a mapping between a hash index and a name space identifier into the teaching of Kurtic who teaches using a mapping to transform path data to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Milton’s teaching would help providing a working method (Milton, hashing and a mapping) that Kurtic discloses (Kurtic col. 18 lines 8-24, transformed using a first cipher) and improve performance (Milton ¶121). In addition, both of the references (Milton and Kurtic) teach obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102).  Kurtic in view of Milton does not explicitly disclose the modified file further comprises the dictionary, the hash function; and the salt.	Bernard teaches sending the dictionary, the hash function; and the salt to the service provider:
	the dictionary (¶57, send the hash values associated with each policyholder; [Examiner remark: The combination of using Milton’s hash/index output corresponding to the dictionary with Bernard sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server]),	the hash function (¶57 and information about which hash function was used to the service providers);	and the salt (¶57 The service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed).	The combination of Kurtic in view of Milton and Bernard teaches the modified log file, the dictionary, the hash function and the salt are sent to the service provider.  The combined data corresponds to the modified file further comprises: the dictionary, the hash function; and the salt. As a result, the combination teaches the modified file further comprises: the dictionary, the hash function; and the salt (Examiner remark: Kurtic teaches sending the obfuscated content taught by Kurtic and transformed using hash and index taught by Milton to service provider.  Bernard teaches sending the dictionary, the hash function and the salt is sent to service provider. The combined data sent to service provider by Kurtic in view of Milton and Bernard together corresponds to the modified file, which comprises the dictionary, the hash function and the salt.  This is consistent to the instant specification, para. 45, where it discloses “[0045] At 320, the modified file (e.g., modified log) may be sent (e.g., to a server). For example, in FIG. 1, the computing device 102 may send telemetry data 138 to the server 104. The telemetry data 138 may include the modified log 132 and additional data 146 (e.g., producer data), such as one or more of the hash function 120, the salt 122, or the dictionary 126”.  The instant specification does not disclose the format of the modified file.  It discloses the combined data got sent to the server 104.  As a result, when combining the all data sent to the service provider by Kurtic, Milton and Bernard, all the combined data sent to the service provider corresponds to the modified filed with all the dictionary, hash function and the salt).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to send the hashes along with 
	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). In addition, both of the references (Bernard and Milton) teach features that are directed to analogous art, such as, hashing data. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 11, Kurtic in view of Milton teaches the computing device of claim 8 (see discussion above).	Athough Kurtic teaches sending the modified file to a server and the mapping used for obfuscation (see discussion above and Kurtic abstract The transformed raw data is sent to a remote analysis engine; col. 17, lines 14-67, obfuscate the internal IP addresses and email addresses in the messages prior to transmission by the collector to platform 102), Kurtic does not explicitly teach:
the dictionary. 
	On the other hand, Milton teaches the dictionary (Milton ¶120, individual values of the array may be accessed by requesting a value at an index position of the array, the output of the hash function may serve as a key, in the form of an index of the array; [Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output 
	One of ordinary skilled would be motivated to do so as incorporating Milton’s teaching would help providing a working method (Milton, hashing and a mapping) that Kurtic discloses (Kurtic col. 18 lines 8-24, transformed using a first cipher) and improve performance (Milton ¶121). In addition, both of the references (Milton and Kurtic) teach features that are directed to analogous art, such as, mapping of path data between an internal system and external system (see Milton ¶120 and Kurtic col. 17 lines 14-67, col. 18 lines 1-7 and 25-255). This close relation between both of the references highly suggests an expectation of success when combined.
	Kurtic in view of Milton teaches sending the hashed log data portion of the modified file to a server for analysis (see discussion above).  Kurtic in view of Milton does not explicitly disclose the modified file further comprises:	the dictionary,	a salt; and
a hash function to generate the hash based on the component and the salt.
	Bernard teaches sending the dictionary, a salt; and a hash function to generate the hash based on the component and the salt to the service provider:
	the dictionary (¶57, send the hash values associated with each policyholder; [Examiner remark: The combination of using Milton’s hash/index output corresponding sending of the dictionary of indices mapping to hashes to a server]),
	a salt (Bernard ¶57, hash other identifying information about its policyholders, such as their permanent mailing addresses, social security card numbers, telephone numbers, and/or spousal names, if any, the service providers 314 and 318 may then hash their customers using the same hash function and return their hash values to the application 306 for comparison; a list of salt (strings used to randomize and increase the length of data to be hashed) to be concatenated with the names, or other identifying information, of the policyholders to randomize the value to be hashed); and a hash function to generate the hash based on the component (Bernard ¶57 and information about which hash function was used to the service providers; [Examiner remark: Kurtic teaches the obfuscating of components of URL, IP addresses, etc., Bernard teaches the hashing of various sensitive information.  The combined teaches the hash based on the component]).	When combining the teaching of Kurtic, Milton and Bernard, the combination teaches wherein the modified file further comprises (Kurtic teaches the sending of modified file to service provider/analyst for searches, see discussion above), while Benard teaches sending the following information to the service provider (see discussion above):
the dictionary,the hash function; and
	the salt (Examiner remark: Kurtic teaches sending the obfuscated content taught by Kurtic and transformed using hash and index taught by Milton to service provider.  The combined data sent to service provider by Kurtic in view of Milton and Bernard together corresponds to the modified file, which comprises the dictionary, the hash function and the salt.  This is consistent to the instant specification, para. 45, where it discloses “[0045] At 320, the modified file (e.g., modified log) may be sent (e.g., to a server). For example, in FIG. 1, the computing device 102 may send telemetry data 138 to the server 104. The telemetry data 138 may include the modified log 132 and additional data 146 (e.g., producer data), such as one or more of the hash function 120, the salt 122, or the dictionary 126”.  The instant specification does not disclose the format of the modified file.  It discloses the combined data got sent to the server 104.  As a result, when combining the all data sent to the service provider by Kurtic, Milton and Bernard, all the data teaches the modified filed with all the dictionary, hash function and the salt).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches to send the hashes along with the hash function and the salt to service provider, into the teaching of Kurtic in view of Milton to result in the limitations of the claimed invention ([Examiner remark: Milton teaches the hashes are also indices, which corresponds to the dictionary since each of the index maps directly to the corresponding hash output value. The combination of using Milton’s hash/index output with Bernard sending the hashes to the service provider teaches the sending of the dictionary of indices mapping to hashes to a server; all the combined data sent to the service provider corresponds to the modified filed with all the dictionary, hash function and the salt]).

	Regarding claim 17, the claim recites limitations that are essentially the same as that of claim 11.  The claim 17 is rejected for the same reason as that of claim 11.

	Regarding claim 18, Kurtic in view of Milton teaches the one or more non-transitory computer readable media of claim 15 (see discussion above), further comprising:
	determining a particular [transformed value] ([Examiner note: the crossed over text is disclosed by Milton below]; Kurtic col. 17 lines 54-67, internal IP addresses (1602) are obfuscated (1604) by separately operating on each of the four decimal segments of the IP address);
	determining that the particular [transformed value] ([Examiner note: the crossed over text is disclosed by Milton below]; Kurtic col. 18 lines 25-55, for the collector to obfuscate data in accordance with an obfuscation map, such as by including a dictionary explicitly stating that “192.168” should be rewritten as “593.459,” or that “10.10” (e.g. in an IP .	Although Kurtic teaches transformed value as an output of obfuscation using a map, Kurtic does not disclose the map uses hash operation and index of the hash output. 	On the other hand, Milton teaches a mapping using a hash operation to produce an index (Milton ¶120, the hash value may be the output of a hash function, external-namespace-specific mapping may include an associative array accessed by index values they correspond to hash function outputs, the output of the hash function may serve as a key, in the form of an index of the array).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Milton, which teaches of a mapping between a hash index and a name space identifier into the teaching of Kurtic who teaches using a mapping to transform path data to result in the aforementioned limitations of the claimed invention.	The same rationale and motivation used for modifying Kurtic’s teaching with Milton’s teaching in claim 1 applies here.	Kurtic in view of Milton does not explicitly disclose:
	determining that the particular component is included in the modified file.	On the other hand, Bernard teaches determining that a particular component is included in the modified file (Bernard ¶54, application 306 and service providers 314 and 318 may communicate with each other directly, the data comparison and validation may be done by either a computer system of the insurance company or the service providers in such a way that information, or data, about their respective hash the names of the policyholders whose account status of the remote monitoring service is to be determined by the service providers, the insurance company may also hash other identifying information about its policyholders, such as their permanent mailing addresses, social security card numbers, telephone numbers, and/or spousal names, if any, send the hash values associated with each policyholder).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bernard, which teaches service providers determining whether some data matching those provided by an application by comparing a generated hash with provided hashes into the teaching of Kurtic in view of Milton to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Bernard’s teaching would help to make the data more secured because it would help against dictionary attack (Bernard ¶57) and to protect the anonymity of the insurance company's policyholders (Bernard ¶57). Incorporating Bernard’s teaching of determining service provider data for validation and comparison (Bernard ¶54 and ¶57), further help Kurtic to identify relevant query result hold by the analysis platform 102 taught by Kurtic (Kurtic col. 2 lines 42-48), when performing matching users’ queries and data analysis to both preserve structured data and protect user privacy that is taught by Kurtic (col. 17 lines 48-54).  In addition, both of the references (Bernard and Kurtic in view of Milton) teach features that are directed to analogous art, such as, hashing data. This close relation .

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtic in view of Milton and further in view of Kelly et al. (US 9847994 B1, hereinafter Kelly).
	Regarding claim 5, Kurtic in view of Milton teaches the method of claim 1 (see discussion above).  Although Kurtic in view of Milton discloses the obfuscation of host name, and IP addresses (Kurtic col. 16 lines 58-67, col. 17 lines 54-67, Kurtic col 18 lines 1-7), Kurtic in view of Milton does not explicitly disclose the remaining limitations of the claim.	On the other hand, Kelly teaches obfuscating a component comprises one of:	




	a file name (Kelly col. 6, lines 36-53, Additional layers of security can be implemented such as file name and content obfuscation and URL link obfuscation. If an unauthorized user were able to determine the location of certain files on a server, the platform can provide further obstacles to data breach by hashing the name of each individual folder and file, including the file extension).	It is obvious to a person of ordinary skill in the art before the effective filing date 
	One of ordinary skilled would be motivated to do so as incorporating Kelly’s teaching would help to make the data more secured (Kelly col. 6, lines 36-53,). In addition, both of the references (Kelly and Milton) teach features that are directed to analogous art, such as obfuscation and hashing. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claims 13 and 19, the claims recite limitations that are essentially the same as that of claim 5, respectively.  The claims 13 and 19 are rejected for the same reason as that of claim 5, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200233919 A1 - generating a hash value of the first segment, the element 48 can compare that hash against hashes in the directory to find an entry in it with a public category matching that in the first URL segment. If a match is found, a local address can be generated by combining, with the second URL segment, the name of the local category contained in or otherwise associated with matching directory entry.
US 20170250798 A1 - hierarchical path identifiers may point to a portion of the index 204 that the query needs to search to perform the query. In at 
US 20170034303 A1 - replacing the strings with index values and the file names with numeric values, the process creates a reference file (i.e., a dictionary file) in which each string is found at its index value and each file name is associated with its numeric hash value. The process stores each of the replaced strings and file names in the dictionary file. String added to the file may be placed such that its index is the numeric value assigned to a location in the dictionary file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497

/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497